Citation Nr: 0515680	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for degenerative joint 
disease at L5/S1 with scoliotic deformity of the lumbosacral 
spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which, in part, denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease L5/S1 with scoliotic deformity of 
the lumbosacral spine.  The veteran subsequently moved to 
Wisconsin; the Milwaukee RO now has jurisdiction over the 
veteran's claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  At that time, a motion to 
advance this case on the Board's docket was granted due to 
the veteran's advanced age.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2004).  The transcript of the 
hearing is associated with the veteran's VA claims folder.


FINDING OF FACT

The evidence of record does not indicate that there was in-
service disease or injury. 


CONCLUSION OF LAW

Degenerative joint disease L5/S1 with scoliotic deformity of 
the lumbosacral spine was not incurred in or aggravated by 
active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a lumbosacral spine disability.  Specifically, he contends 
that he injured his back in service during World War II.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2003 statement of the case (SOC) and 
the February 2004 supplemental statement of the case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, letters were sent to the veteran in March 
2001 and October 2003 which were specifically intended to 
address the requirements of the VCAA.  The March 2001 letter 
explained that the RO had received the veteran's claim for 
entitlement to service connection for a lumbosacral spine 
condition, and detailed the evidence needed to substantiate 
his claim.  The March 2001 letter also indicated that if VA 
did not have them already, the veteran's service medical 
records would be requested.  Thus, the March 2001 letter, 
along with the August 2003 SOC and February 2004 SSOC, not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2001 letter, the RO informed the veteran that the RO "would 
try to help you get such things as medical records, 
employment records, or records from other Federal agencies . 
. . . We will get any VA medical records you tell us about."  
The letter indicated that a VA examination would be provided 
if it was necessary to make a decision in his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2001 letter informed him that VA would request 
medical evidence on the veteran's behalf if he told VA about 
it.  Enclosed with the March 2001 letter was VA Form 21-4142, 
"Authorization for the Release of Information," to 
authorize the RO's retrieval of such on the veteran's behalf.  
The October 2003 letter emphasized that it was the veteran's 
responsibility to make sure that the RO received all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2001 letter asked the veteran 
to "Tell us about any additional information or evidence 
that you want us to try to get for you."  The October 2003 
letter asked the veteran to "tell us about any other records 
that may exist to support your claim."  The Board believes 
that these requests substantially comply with the 
requirements of 38 C.F.R. § 3.159(b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the March 2001 and October 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board notes that, even though the March 2001 letter requested 
a response within 60 days, both letters also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in June 2001, prior to the expiration 
of the one-year period following the March 2001 notification 
to the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to adjudication of 
his service connection claim, which was by rating decision in 
June 2001.  However, the veteran was subsequently provided 
with VCAA notice through the October 2003 VCAA letter, and 
the claim was readjudciated subsequent to complete VCAA 
notice in the February 2004 SSOC.  The veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits. 

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA and 
private treatment records.  

In regards to the veteran's service medical records, the 
veteran's representative indicated that these records were 
destroyed in a fire.  See the veteran's hearing transcript, 
page 4.  However, the claims folder does contain the 
veteran's service medical records, including the veteran's 
entrance and separation examinations, and there is no 
indication that these records are incomplete. 

The veteran indicated that he was treated by Dr. F.D.D. post-
service, and provided an address for the RO to contact the 
doctor and request treatment records.  The RO twice attempted 
to obtain these records to no avail.  To again attempt to 
associate these records with the claims folder would be an 
exercise in futility.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

There is of record the report of a September 199 VA joints 
examination which documents the current existence of a low 
back disability.  The examination report does not contain a 
nexus opinion.

The Board has given thought as to whether a medical nexus 
opinion need be obtained.  See 38 C.F.R. § 3.159 (2004).  The 
Board's conclusion is that a medical examination is 
unnecessary in this case, however, because as explained below 
there is no objective evidence of spinal disease or injury 
during service.  In the absence of such evidence, obtaining a 
medical nexus opinion would be futile.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no objective 
medical evidence of in-service disease or injury. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2004).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Factual background

As indicated above, the veteran served on active duty from 
September 1942 to October 1945.  The veteran's September 1942 
enlistment physical was negative for any musculoskeletal 
defects.  The veteran's October 1945 separation examination 
indicated a right wrist injury in November 1944 in England.  
Physical examination of the musculoskeletal system at that 
time indicated "ganglion- right wrist systems."  There was 
no indication of a back injury or diagnosis.

A diary entry authored by the veteran dated October 9, 1944 
stated: "hit [illegible] in road; landed on right side of 
back on tail gate; went to field station lots of pain."

There are no pertinent medical records for over four decades 
after the veteran's separation from service.  During a 
September 1999 VA examination, the veteran indicated that he 
had been experiencing low back pain for a number of years.  
After a physical examination and X-rays, a diagnosis of 
degenerative disease at L/5-S1 and scoliotic deformity of the 
lumbosacral spine was made.  

VA outpatient treatment records from the VA facility in 
Tampa, Florida are dated from February 2000 to March 2001 and 
concern a number of nonrelevant ailments.  An April 2000 
treatment record noted arthritis of the feet and hands, but 
no back problems.  Physical examination of the back revealed 
a good range of motion.  No gross deformity was noted.  The 
veteran complained of lower back pain beginning in December 
2000.  

A July 2000 report from Dr. M.I.S. stated that the veteran 
injured his back years ago in the service.  He was diagnosed 
with degenerative joint disease overlapping spinal stenosis.  
Dr. M.I.S. stated: "The question of course regarding the 
relationship of the current picture of his injury at the 
service continues to be important and is not uncommon for an 
initial trauma to provoke and accelerate degenerative joint 
disease at any level, especially on lumbosacral spine."

A statement from fellow serviceperson B.R.R. received at the 
RO in July 2000 indicated that the veteran hit his back on a 
truck tailgate while serving in Sicily.

The veteran testified before the undersigned at a personal 
hearing in April 2005.  He detailed the events of the October 
1944 injury to his back.

Analysis

The veteran seeks entitlement to service connection for his 
back disability.  As noted above, he contends that he injured 
his back falling off of a truck in service, and that his 
current degenerative arthritis and scoliosis of the spine is 
related to that incident.

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current disability.  There 
is X-ray evidence of disease in the spine.  Hickson element 
(1) has therefore been met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that arthritis or other disease of the spine was 
present in service or within one year following separation 
from service, and the evidence of record does not support 
such a conclusion.  The medical records show evidence of a 
back problem beginning September 1999.  This is over five 
decades after separation from service, and is well past the 
one-year period for presumptive service connection found in 
38 C.F.R. § 3.309(a).  

With respect to in-service injury, there is no evidence that 
a back injury occurred in service aside form the statements 
of the veteran contends and fellow serviceperson B.R.R.  The 
veteran, in his initial claim in January 1999, stated that he 
was thrown from a weapons carrier and "received field 
treatment, mostly narcotic pain medication for several 
weeks."

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

The veteran has offered two differing accounts of the alleged 
in-service injury.
In his September 2000 substantive appeal (VA Form 9), he 
stated: 

"This was all done during the invasion of Normandy.  So 
the question is could it be that this condition occurred 
while on active duty in the absences [sic] of proper 
medical documentation given the environment and 
circumstances under which this condition occurred."  

The Board takes judicial notice that the invasion of Normandy 
occurred on June 6, 1944, with subsequent combat operations 
during the next two months.  

The remainder of the veteran presentation revolves around the 
weapons carrier incident alluded to above.  Attached to the 
veteran's VA Form 9, and referred to by the veteran therein, 
was a diary record dated October 9, "1944", which indicated 
as follows:

	We have moved to another part of Sicily . . . .On way to 
line hit back   
	[illegible] in road landed on right side on back on tail 
gate . . . lots of pain.

This is congruent with his hearing testimony, and the 
statement of his comrade, that 
while riding in a weapons carrier in Sicily the vehicle hit a 
ditch or a bump in the road and the veteran landed on the 
tailgate of the truck.

The Board takes judicial notice that the Sicilian Campaign 
occurred in July and August 1943.    

Significantly, there is no mention of a back problem by the 
veteran to VA until he filed his initial claim of entitlement 
to VA pension benefits in January 1999, over 50 years after 
he left military service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

The Board finds it to be particularly significant that the 
veteran did not mention the purported injury in service 
during his separation examination, especially since he did 
mention that he injured his wrist in November 1944.  The 
wrist injury was one month after the alleged back injury, yet 
the veteran made no mention of a back problem to the examiner 
on separation in 1945.  This is curious, to say the least, in 
light of the veteran's current statement that he was in pain 
for several weeks after the October 1944 incident.  Moreover, 
the veteran filed a claim for a right wrist injury upon 
exiting service, which was granted in a November 1945 rating 
decision.  No mention of a back problem was made at that 
time.  

The Board finds it incredible that the veteran would mention, 
and file a claim for, a relatively trivial November 1944 
wrist injury and yet neglect to mention what he now claims 
was a significant back injury sustained in a motor vehicle 
accident a month earlier.

The veteran stated in his October 2001 notice of disagreement 
that he had reported the back injury to VA upon separation 
from service and received a claim number.  The veteran did 
receive a VA claim number upon leaving service at the end of 
World War II; however, this was because he filed the wrist 
claim.  There is no indication from the claims folder that 
the veteran filed a claim for a back injury before the 
current claim, which was many decades after leaving service.

The lack of any evidence of back pain or back symptoms for 
over five decades after service, and the filing of the claim 
for service connection 50 years after service, is itself 
evidence which tends to show that no injury to the back was 
sustained in service or that an injury to the back, if any, 
did not result in any disability.
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence]. 

The Board believes that the most accurate reports were 
related by the veteran when he was examined in October 1945 
and reported no back problems.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Thus, to the extent that the veteran's current contentions 
are in conflict with the medical history taken in October 
1945, the Board finds that the statements made by the veteran 
in October 1945 to be more probative.  

The veteran indicated in his substantive appeal that his 
injury was a result of combat in Normandy.  However, as 
discussed above the veteran's contentions otherwise revolve 
around a non combat incident in Sicily.  The Board takes 
judicial notice that   
combat in Sicily ended in August 1943 and combat in Normandy 
ended in August 1944.  If the veteran's alleged injury 
occurred in October 1944 as he contends, either in Normandy 
or in Sicily, it was not due to combat. 

Moreover, there is no official evidence that the veteran 
engaged in combat with the enemy.  The veteran's presence in 
Europe during World War II is not disputed.  However, this 
alone is insufficient to establish combat status.  38 
U.S.C.A. § 1154 requires that a veteran actually participated 
in combat with the enemy, meaning participation in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99.  

The veteran's military occupational specialty was radio 
operator mechanic, and he did not receive any decorations or 
awards indicative of combat status.  Moreover, the veteran's 
service medical records show that he did not incur any 
injuries reflective of participation in combat.  

In short, the Board places much greater weight of probative 
value on the official service department records than it does 
on the veteran's uncorroborated statements.  See 38 C.F.R. § 
3.203 (2004).

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have fallen off a 
truck during his military service, and B.R.R.'s statement and 
the veteran's diary entry supports this.  However, a fall is 
not the same as an injury.  Although the veteran has 
contended that he was treated for an injury due to the fall, 
his service medical records do not reflect this. 

In short, for reasons expressed immediately above, the Board 
finds that the evidence of record, as a whole, does not 
support the veteran's contention that he sustained an injury 
and/or chronic disability during his World War II military 
service.  Hickson element (2) has therefore not been met, and 
the claim fails on that basis alone.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  

The Board is of course aware of the Dr. M.I.S.'s statement 
that it was not uncommon for initial trauma to the 
lumbosacral spine to later cause degenerative joint disease.    

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  There is no indication that Dr. M.I.S. reviewed 
the veteran's service medical records, or even knew the 
veteran's dates of service over fifty years prior.

Moreover, the statement of Dr. M.I.S. amounts to a general, 
and unremarkable, statement that trauma to the back may cause 
degenerative joint disease of the lumbosacral spine.  
However, this falls far short of being a medical nexus 
opinion.  That is, the statement does not serve to 
specifically link the fall in service to the veteran's 
current back disability.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Moreover, the statement of Dr. M.I.S. does not explain the 
over 50 year gap between the fall in service and the onset of 
degenerative joint disease.  For these reasons, the Board 
accords this statement no probative value as nexus evidence.  

The veteran himself contends that his current arthritis is 
related to his military service.  However, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's lay opinion is therefore entitled 
to no weight of probative value. 

The veteran has at times contended that he had back pain 
continually after service.  See his initial claim dated 
January 1999:  "I favored my right hip all my working career 
. . . It was a war injury I was determined to live with."  
  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of a back disability in service or 
for many decades thereafter.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, the Board finds that the third Hickson element 
is not met, and the claim fails on that basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
degenerative joint disease L5/S1 with scoliotic deformity of 
the lumbosacral spine.  Therefore, contrary to the assertions 
of the veteran and his representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for degenerative joint 
disease L5/S1 with scoliotic deformity of the lumbosacral 
spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


